Case 4:20-cv-11105-MFL-MJH ECF No. 12 filed 08/18/20       PageID.140    Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ALVIN DWAYNE FRAZIER, SR.

      Plaintiff,                                    Case No. 20-cv-11105
                                                    Hon. Matthew F. Leitman
v.

HEIDI WASHINGTON, et al.,

     Defendants.
__________________________________________________________________/

                   ORDER OF PARTIAL SUMMARY DISMISSAL

      Plaintiff Alvin Dwayne Frazier, Sr. is a state prisoner in the custody of the

Michigan Department of Corrections (the “MDOC”). He is currently incarcerated

at the G. Robert Cotton Correctional Facility (“JCF”) in Jackson, Michigan. In this

action, Frazier brings a pro se civil rights Complaint and an Amended Complaint

(collectively “the Amended Complaint”) pursuant to 42 U.S.C. § 1983. (See Compl.,

ECF No. 1; Mot. for Leave to File Am. Compl., ECF No. 6; Am. Compl., ECF No.

7.1) His Amended Complaint contains allegations of poor quality prison meals,

inadequate responses to his prison kites, unequal treatment, religious and racial



1
  Frazier filed his initial Complaint on March 26, 2020. (See Compl., ECF No. 1.)
He then filed a motion for leave to file an Amended Complaint and an Amended
Complaint on July 15, 2020. (See ECF Nos. 6, 7.) Due to Frazier’s pro se status, for
the purposes of this order, the Court will construe the allegations made in all three
filings as if they were jointly filed in a single Amended Complaint.
                                             1
Case 4:20-cv-11105-MFL-MJH ECF No. 12 filed 08/18/20        PageID.141     Page 2 of 12




discrimination, improper handling of his legal mail, inhumane treatment while

housed in the L-unit (for psychiatric observation), and retaliation. He names several

employees of the MDOC as Defendants: Director Heidi Washington, JCF Warden

Noah Nagy, JCF Deputy Warden of Programs Tiffany Kisor, JCF Corrections

Officers Hursh, Trotta, Hokanson, Bloom, Kizer, Prins, JCF Sergeants Hill and

Haskett, JCF Lieutenants Blunt and Walker, JCF Captain Anderson, JCF

Psychologist Francise, and JCF Nurses Austin and Jane Doe.             He sues these

Defendants in both their official and personal capacities. He seeks injunctive relief

and monetary damages.

      On August 3, 2020, the Court granted Frazier in forma pauperis status and

allowed him to proceed without the prepayment of the filing fee for this action. (See

Order, ECF No. 11.) The Court now summarily dismisses some, but not all, of

Frazier’s claims.

                                          I

      Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is

required to review and sua sponte dismiss claims in an in forma pauperis complaint

prior to service if the Court determines that the claims are frivolous or malicious,

fail to state a claim upon which relief can be granted, or seek monetary relief against

a defendant who is immune from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. §

1915(e)(2)(B). The Court is similarly required to dismiss a complaint seeking

                                          2
Case 4:20-cv-11105-MFL-MJH ECF No. 12 filed 08/18/20        PageID.142     Page 3 of 12




redress against government entities, officers, and employees which it finds to be

frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A. A complaint is frivolous if it lacks an arguable basis in law or in

fact. See Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S.

319, 325 (1989).

      A pro se civil rights complaint is to be construed liberally. See Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil Procedure

8(a) still requires that all complaints, including those filed by pro se litigants, set

forth “a short and plain statement of the claim showing that the pleader is entitled to

relief,” as well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the claim is and the

grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (citation omitted). While this notice pleading standard does not require

“detailed” factual allegations, it does require more than the bare assertion of legal

principles or conclusions. Id. at 555. Rule 8 “demands more than an unadorned, the

defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation

of the elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S.



                                          3
Case 4:20-cv-11105-MFL-MJH ECF No. 12 filed 08/18/20        PageID.143     Page 4 of 12




at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

      To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must allege

that: (1) he or she was deprived of a right, privilege, or immunity secured by the

federal Constitution or laws of the United States; and (2) the deprivation was caused

by a person acting under color of state law. See Flagg Bros. v. Brooks, 436 U.S. 149,

155-57 (1978); Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009).

Additionally, a plaintiff must allege that the deprivation of rights was intentional,

not merely negligent. See Davidson v. Cannon, 474 U.S. 344, 348 (1986); Daniels

v. Williams, 474 U.S. 327, 333-36 (1986).

                                         III

                                          A

      The Court begins with Frazier’s claims against Defendants Nagy, Anderson,

and Francise. These claims fail to state a claim upon which relief can be granted.

      Defendant Nagy is the Warden at JCF. In the Amended Complaint, Frazier

says that on April 29, 2020, he wanted to speak with Nagy. (See ECF No. 6 at ¶10,

PageID.73.) Frazier alleges that he was told that Nagy would be conducting

“rounds” in the L-Unit, the unit where Frazier was being held, later that afternoon.

(See id.) Frazier claims that although he waited for Nagy, a different officer actually

conducted the rounds that day and that that officer then “laugh[ed]” at Frazier’s

                                          4
Case 4:20-cv-11105-MFL-MJH ECF No. 12 filed 08/18/20         PageID.144     Page 5 of 12




failed attempt to speak with Nagy. (Id.)        Frazier’s complaint that Nagy was

“play[ing] hide and seek” with him and avoiding contact with Frazier does not

sufficiently allege any unconstitutional conduct on Nagy’s behalf.

       Anderson is a Captain at JCF. Although Anderson is named as a Defendant

in the Amended Complaint, Frazier does not appear to make any specific allegations

against Anderson. Nor does Frazier explain what Anderson allegedly did or how

Anderson violated his (Frazier’s) constitutional rights. Frazier has therefore failed

to state a cognizable claim against Anderson. See Turner v. City of Taylor, 412 F.3d

629, 643) (6th Cir. 2005) (plaintiff must allege facts showing that the defendant

participated, condoned, encouraged, or knowingly acquiesced in alleged misconduct

to establish liability).

       Finally, Francise is a psychologist at JCF. In the Amended Complaint, Frazier

alleges only that after he was transferred to the L-unit he saw Francise and that

Francise did not give him (Frazier) “clarity of what [his] case management plan next

step would be.” (Id. at ¶¶ 5, 10, PageID.71, 73.) And while Frazier points out that

he filed a previous civil suit against Francise (see id.), he does not allege that

Francise treated him any differently due to the existence of that suit.

       Simply put, Frazier’s allegations against Nagy, Anderson, and Francise, to the

extent that they say anything at all, are vague, conclusory, and insufficient to state a



                                           5
Case 4:20-cv-11105-MFL-MJH ECF No. 12 filed 08/18/20          PageID.145    Page 6 of 12




civil rights claim under Section 1983. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S.

at 555-57; Crawford-El v. Britton, 523 U.S. 574, 588 (1998).

      The Court will therefore summarily dismiss the claims against these

Defendants.

                                           B

      Frazier next alleges that Director Washington and other MDOC officials

ignored his grievances. (See ECF No. 1, PageID.5.) A prisoner has a First

Amendment right to file grievances against prison officials. See Herron v. Harrison,

203 F.3d 410, 415 (6th Cir. 2000). But prisoners do not have a constitutionally

protected right in a specific grievance procedure. See Walker v. Michigan Dep’t of

Corr., 128 F. App’x 441, 445 (6th Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427,

430 (6th Cir. 2003) (citing cases). Thus, to the extent that Frazier is dissatisfied with

the investigation of his complaints and the responses to his grievances, he fails to

state a claim upon which relief may be granted. See Carlton v. Jondreau, 76 F. App’x

642, 644 (6th Cir. 2003) (affirming denial of district court order denying prisoner

leave to amend to add claim that prison did not “properly investigate” his grievance

because “a state has no federal due process obligation to follow all of its grievance

procedures”); Proctor v. Applegate, 661 F.Supp.2d 743, 766-67 (E.D. Mich. 2009)

(Borman, J., adopting magistrate judge’s report) (“This Court agrees with the

Magistrate Judge that to the extent that Plaintiffs’ claims merely allege a failure on

                                           6
Case 4:20-cv-11105-MFL-MJH ECF No. 12 filed 08/18/20        PageID.146     Page 7 of 12




the part of prison officials to adequately respond to letters or complaints about how

a grievance procedure was conducted, they fail to state a claim”). Thus, this claim

fails to state a claim upon which relief may be granted.

                                          C

      Frazier next claims that Office Hursh and other MDOC employees treated him

differently than other prisoners in violation of the Equal Protection Clause. (See ECF

No. 1, PageID 5.) Frazier has not alleged any facts that could support that claim.

For example, he has not identified any specific prisoners who were treated more

favorably than him. Nor has he alleged facts that could show that he is similarly

situated to those prisoners. Finally, he has not alleged how he was treated differently

than other prisoners. His equal protection allegations are therefore too general and

conclusory to state a viable claim.2

                                          D

      Frazier next asserts that he was subject to religious discrimination. In support

of this claim, he alleges that Chaplain Monahan showed bias toward him by talking

to other prisoners about him and prejudging him due to his religious beliefs. (See

ECF No. 1, PageID.5.) But Frazier has not named Chaplain Monahan as a Defendant

in this action. Thus, it is unclear against whom Frazier is bringing this claim. And,


2
  To the extent Frazier says that he was retaliated against by Hursh (and other
Defendants), for the reasons stated below, that claim is not subject to summary
dismissal.
                                        7
Case 4:20-cv-11105-MFL-MJH ECF No. 12 filed 08/18/20        PageID.147     Page 8 of 12




in any event, the claim is vague and conclusory. The Court will therefore dismiss

Frazier’s religious discrimination claim.

      Frazier also claims that Officer Hokanson violated his (Frazier’s) right to

practice his religion by taking prayer requests that Frazier passes out daily to other

prisoners. (See ECF No. 6, PageID.75.) Prisoners retain a First Amendment

protection to freely exercise their religion. See O’Lone v. Shabazz, 482 U.S. 342,

348 (1987). Generally, prison officials may only impinge on this right in a manner

that is “reasonably related to legitimate penological interests.” Flagner v. Wilkinson,

241 F.3d 475, 483 (6th Cir. 2001) (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)).

Construing Frazier’s Complaint liberally, his religious interference claim against

Officer Hokanson is not subject to summary dismissal.

                                            E

      Next, Frazier alleges that he was subject to inhumane conditions while

confined in the L-Unit because he was not allowed to shower, have clean laundry,

or “have personal needs” from April 27, 2020 to May 5, 2020. (ECF No. 6,

PageID.71-72.) He says that he complained about this issue to JFC employees,

including Defendants Blunt, Kizer, Haskett, Walker, Prins, and Austin. (See id.,

PageID.71-73.) And he says that the “inhumane living conditions … caus[ed him]

to get sores on [his] body.” (Id., PageID.72.) The Eighth Amendment prohibits the

imposition of “cruel and unusual punishment” upon prisoners and requires that

                                            8
Case 4:20-cv-11105-MFL-MJH ECF No. 12 filed 08/18/20        PageID.148    Page 9 of 12




prisoners not be subject to conditions of confinement which involve the

“unnecessary and wanton infliction of pain,” contravene society’s “evolving

standards of decency,” or deprive them of the “minimal civilized measure of life’s

necessities.” Rhodes v. Chapman, 452 U.S. 337, 345-47 (1981); Wilson v. Yaklich,

148 F.3d 596, 600-01 (6th Cir.1998). The Court concludes that, at this stage, this

claim is not subject to summary dismissal.

                                          F

      Frazier further asserts that the food that he is served in prison is unhealthy,

deficient in nutrients, and can cause diabetes and other health ailments. (See ECF

No. 1, PageID.3-4, 6.) As noted above, the Eighth Amendment mandates that

criminal punishment may not be “barbarous” nor contravene society’s “evolving

standards of decency.” Rhodes, 452 U.S. at 345-46. The Eighth Amendment

imposes an affirmative duty on prison officials to provide humane conditions of

confinement, which includes insuring that inmates receive adequate food. See

Farmer, 511 U.S. at 832. The Eighth Amendment also protects a prisoner’s right to

receive food with sufficient nutrition to maintain normal health. See Cunningham v.

Jones, 567 F.2d 653, 659–60 (6th Cir. 1977); see also Colvin v. Caruso, 605 F.3d

282, 290 (6th Cir. 2010). Frazier’s claim that his nutritional needs are not being met

by his prison meals is not subject to summary dismissal.



                                          9
Case 4:20-cv-11105-MFL-MJH ECF No. 12 filed 08/18/20        PageID.149    Page 10 of 12




                                               G

       Frazier next claims that Sergeant Hill and Officer Bloom (and/or other JCF

 employees) improperly opened his legal mail in his absence (despite his request to

 be present) and improperly handled his legal mail by placing it in areas where it

 could be accessed by other corrections officers and prisoners. (See ECF No. 6,

 PageID.70, 71.) Prisoners have a First Amendment right to receive mail. And the

 improper opening and handling of legal mail implicates a prisoner’s fundamental

 rights. See, e.g., Merriweather v. Zamora, 569 U.S. 307, 316-17 (6th Cir. 2009);

 Sallier v. Brooks, 343 F.3d 868, 872-74 (6th Cir. 2003); Knop v. Johnson, 977 F.2d

 996, 1012 (6th Cir. 1992). This claim is not subject to summary dismissal.

                                          H

       Finally, Frazier asserts that Officers Hursh, Trotta, and Hokanson, Deputy

 Warden Kisor, and Nurse Jane Doe retaliated against him for filing grievances and

 complaints against corrections officers and for requesting school supplies. He says

 that these Defendants had officers shake down his cell, take his typewriter to prevent

 him from completing school assignments, and fired him from food service jobs. (See

 ECF No. 1, PageID.5, 6; ECF No. 6, PageID.66, 72, 74.) Frazier also appears to

 claim that Officers Hursh and Hokanson subjected him to racial discrimination –

 acts that may or may not have also been related to the grievances and complaints



                                          10
Case 4:20-cv-11105-MFL-MJH ECF No. 12 filed 08/18/20          PageID.150     Page 11 of 12




 Frazier had made. (See ECF No. 1 PageID.5; ECF No. 6, PageID.75.) These claims

 are not subject to summary dismissal.

                                            J

       In Frazier’s Amended Complaint, he brings claims against the Defendants –

 who are MDOC employees – in their official capacities for monetary damages and

 other relief. The Eleventh Amendment bars civil rights actions against a state and

 its agencies and officials unless the state has waived its immunity and consented to

 suit or Congress has abrogated that immunity. See Will v. Michigan Dep't of State

 Police, 491 U.S. 58, 66 (1989); Cady v. Arenac Cty., 574 F.3d 334, 342 (6th Cir.

 2009). The State of Michigan has not consented to be sued for civil rights actions

 in federal court, see Abick v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986), and

 Congress did not abrogate Eleventh Amendment immunity when it enacted Section

 1983. See Quern v. Jordan, 440 U.S. 332, 341 (1979). Consequently, to the extent

 that the Defendants are sued in their official capacities, they are entitled to sovereign

 immunity under the Eleventh Amendment.

                                            IV

       For all of the reasons stated above, the Court concludes that several of

 Frazier’s claims in the Amended Complaint are subject to summary dismissal.

 Accordingly, the Court DISMISSES WITH PREJUDICE the claims against

 Defendants Nagy, Anderson, and Francise, and the claims against all named

                                            11
Case 4:20-cv-11105-MFL-MJH ECF No. 12 filed 08/18/20        PageID.151    Page 12 of 12




 Defendants arising out of the alleged denial of Frazier’s grievances, equal protection

 violations, and religious discrimination. In addition, the claims brought against the

 Defendants in their official capacities are DISMISSED WITH PREJUDICE.

 Frazier’s remaining claims are not subject to summary dismissal.

       Finally, the Court concludes that an appeal from this decision cannot be taken

 in good faith. See 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438,

 445 (1962).

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
 Dated: August 18, 2020

        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on August 18, 2020, by electronic means and/or
 ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          12
